Citation Nr: 0028068	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  95-38 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral epididymectomy as secondary to radiation exposure.

2.  Entitlement to service connection for residuals of a 
cholecystectomy as secondary to radiation exposure.

3.  Entitlement to service connection for a hemorrhoidal 
disorder as secondary to radiation exposure.

4.  Entitlement to service connection for abdominal and 
urological pain to include the penis, testicles, anus, 
rectum, and both intestines as secondary to radiation 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from July 1941 to 
February 1949 included service as a cadet at the United 
States Military Academy.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The Board in 
August 1997 remanded the case to the RO for further 
development.  The case was recently returned to the Board for 
appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1 
(Manual M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran contends that the claimed disabilities resulted 
from exposure to ionizing radiation in service during his 
service at Sandia Base and Los Alamos, New Mexico.  His 
special assignment to the Armed Forces Special Weapons 
Project at these installations is noted on his military 
qualification record.  He reportedly had laboratory and field 
experience.  The record included several statements that 
recalled the circumstances of his claimed exposure.

The Board remanded this case for further development after 
finding that the veteran had submitted competent evidence to 
establish the claimed disorders were radiogenic diseases 
under 38 C.F.R. § 3.311(b)(4).  He had submitted a medical 
opinion from R. D., M.D., who reported having received a 
favorable medical opinion from N. R., M.D., another of the 
veteran's treating physicians.  These opinions contradicted a 
1995 VA medical opinion.  Thus the Board sought to complete 
development that was required under the provisions of 
38 C.F.R. § 3.311(a)(2)(iii).

The record shows that in 1999, the RO finally received 
information from the National Personnel Records Center (NPRC) 
that a DD Form 1141 or personnel records for the veteran were 
not available.  The RO was unable to contact the veteran 
through mailing to his address of record and the 
representative did not have another address for him.  
However, the Board remand was not returned unclaimed.

Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.

Section 3.311(a)(2) further provides that dose information 
for nuclear weapons test participants and the members of the 
occupation forces of Hiroshima and Nagasaki prior to July 
1946 is to be obtained from the Defense Nuclear Agency (DNA, 
now known as the Defense Threat Reduction Agency (DTRA)).  In 
all other claims, a dose estimate is to be made by the VA 
Under Secretary for Health, after all available information 
concerning exposure is obtained by the RO (emphasis added).  

Pursuant to the Board remand, the RO sought to obtain 
information for a dose estimate.  The RO had previously been 
advised by the NPRC Chief of Staff that contact with the Los 
Alamos Health Information Management Office had not located 
any medical records for the veteran.  Information was not 
requested from the Army Radiation Standards and Dosimetry Lab 
or current Department of Energy sources found in Manual M21-
1.  The Los Alamos and Sandia facilities are under the 
Department of Energy. 

The Board asked for other development that if productive 
could be of help to the Under Secretary for Health in the 
preparation of a dose estimate for the veteran.  The Board 
asked the RO to complete the development provided under 
38 C.F.R. § 3.311(a)(2)(iii) as the veteran's claimed 
exposure was not based upon atmospheric test participation or 
the occupation of Hiroshima or Nagasaki prior to July 1946.  

The RO was asked to try to obtain additional dose information 
for the veteran.  Thereafter, all information which could 
relate to the amount of any radiation exposure the veteran 
may have received was to be submitted to the Under Secretary 
for Health, for the preparation of a dose assessment in 
accordance with section 3.311(a)(2)(iii).  Then, further 
development set forth under § 3.311(c) was to be completed.  
The circumstances of the veteran's claimed exposure are such 
that complete exposure information might not be found solely 
in a DD Form 1141.  

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  

This is not discretionary and the claim should have been 
referred to the Under Secretary for Health as provided in the 
regulation.  It must also be noted that the Board is bound by 
the regulations.  38 C.F.R. § 19.5.  

The requirements regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  

Another factor of concern is the reference to a contact with 
the Los Alamos facility that apparently did not ask for any 
dose information.  Obviously there was another contact made 
with an agency not previously contacted by the RO that could 
possibly offer additional information useful in the 
preparation of a dose estimate.  There was no direct 
documentation in the record as to what the NPRC asked of the 
Los Alamos health facility and it is presumed from the NPRC 
letter that only medical treatment information was requested.  
The claims file does not contain any of the documentation for 
this contact.  

In view of the foregoing in light of the requirements of 
Stegall v. West, 11 Vet. App. 268 (1998), the Board must 
request additional development of this claim to ensure 
compliance with the regulatory procedures applicable to the 
veteran's claim based on ionizing radiation exposure, which 
are in the nature of pre duty to assist requirements.  
Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should ask the representative if 
the veteran has been located, and if so, 
whether there has been any further 
contact regarding this matter. 

2.  The RO should contact the NPRC and 
ask for a search to locate any special 
orders regarding the veteran's assignment 
to the Armed Forces Special Weapons 
Project.

3.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  This should also include a 
referral to the Los Alamos Medical 
Center, Health Information Management 
Office, 3917 West Road, Los Alamos, New 
Mexico 87544 for dose information.  The 
following agencies should also be 
contacted and provided with complete 
information about the veteran's claimed 
exposure to ionizing radiation:

Army Radiation Standards and Dosimetry 
Lab
Dosimetry Branch 
ATTN:  AMSAM-TMD-SR-D
Bldg. 5417
Redstone Arsenal, AL  35898-5000

U.S. Department of Energy
c/o Bechtel Nevada
Coordination and Information Center
2621 Losee Road
North Las Vegas, NV  89030-4134

U.S. Department of Energy
EH-52
ATTN: Nimi Rao
19901 Germantown Rd.
Germantown, MD  20874

4.  When the RO determines that such 
development has been fully accomplished, 
the records which have been obtained, 
including the records, information and 
the veteran's statements concerning his 
activities in service when assigned to 
the Armed Forces Special Weapons Project 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate.  The issue should be further 
developed under 38 C.F.R. § 3.311(c) as 
provided under § 3.311(b)(i).

5.  Thereafter, the RO should review the 
claims file to ensure all of the 
foregoing requested development has been 
completed to the extent possible, and if 
such is not the case, corrective 
procedures should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for residuals of a 
bilateral epididymectomy, residuals of a 
cholecystectomy, a hemorrhoidal disorder, 
and for abdominal and urological pain to 
include the penis, testicles, anus, 
rectum, and both intestines, all as 
secondary to radiation exposure.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



